IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,239



                  EX PARTE JOSE VASQUEZ GONZALES, Applicant



             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
           CAUSE NO. 01-10-19,107-D IN THE 377TH DISTRICT COURT
                         FROM VICTORIA COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to life imprisonment. The Thirteenth Court of Appeals affirmed his conviction. Gonzales

v. State, No. AP-13-03-00674 (Tex. App.— Corpus Christi, 2005, no pet.) (not designated for

publication).

       Applicant contends that appellate counsel rendered ineffective assistance because counsel

failed to timely notify Applicant that his conviction had been affirmed and that he had a right to
                                                                                                      2

petition for discretionary review, pro se.

        Based on the State’s answer and our independent review of the record, we find that appellate

counsel failed to timely notify Applicant that his conviction had been affirmed and that he had a right

to file a petition for discretionary review, pro se. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App.

1997). We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the Thirteenth Court of Appeals in Cause No. 13-03-

00674-CR that affirmed his conviction in Case No. 01-10-19,107-D from the 377th Judicial District

Court of Victoria County. Applicant shall file his petition for discretionary review with the

Thirteenth Court of Appeals within 30 days of the date on which this Court’s mandate issues.



Delivered: October 21, 2009
Do not publish